MARTIN, J.
Offense, illegal marking of a hog; penalty, two years.
We find the record in this condition; Motion for new trial was overruled and notice of appeal given and entered of record on March 7, 1928. The statement of facts and all bills of exception were filed June 8, 1928, which was more than 90 days after notice of appeal was given. Under the terms of article 760, subd. 5, C. C. P. (1925), these matters were filed too late for consideration by this court. See, also, White v. State (Tex. Cr. App.) 4 S.W.(2d) 547; Lattimore v. State (Tex. Cr. App.) 4 S.W.(2d) 552, and authorities there cited.
The state’s attorney has filed motion to strike from the record the said statement of facts and bills of exception and affirm this cause.
Under the plain provisions of the statute and the uniform decisions of this court, the state’s motion must be granted, and, there being nothing presented for review, the judgment of conviction is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.